Citation Nr: 1515477	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for atypical Parkinson's disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served in the Army Reserve from January 1994 to June 2005, with active service from August 1999 to March 2000 and January to August 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was last before the Board and remanded to the RO in June 2014, following remands in July 2013, September 2012, and January 2011. Pursuant to these remand directives, additional treatment records and VA examinations and medical opinions were obtained. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. The Veteran's hypertension was not caused or aggravated by his service-connected PTSD, did not manifest in or within a year of service, and does not otherwise relate to service.

2. The Veteran's atypical Parkinson's disease was not caused or aggravated by his service-connected PTSD, did not manifest in or within a year of service, and does not otherwise relate to service.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2. The criteria for entitlement to service connection for atypical Parkinson's disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

An April 2007 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his service-connection claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In August 2007, the RO made a formal finding regarding the unavailability of the Veteran's STRs from August 1999 to September 2005. The Veteran provided partial original copies of these records. The claims file also contains the Veteran's PMRs and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

As to any STRs that are unavailable, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215 at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2014 VA examiner reviewed the Veteran's claims file, performed an in-person examination, and, in combination with a December 2014 addendum opinion, provided a clear rationale in support of her opinion. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The July 2014 VA examination, especially in combination with the December 2014 addendum opinion and several prior VA examinations, is adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits. Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131. A "veteran" is "a person who served in the active military, naval, or air service." 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014). The term "active military, naval, or air service" refers to: (1) active duty; (2) any period of active duty for trading (ACDUTRA) during which the claimant was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the claimant was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2014). The term "active duty for training" includes, among other things, certain full time duty in the Army National Guard. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3). The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Entitlement to service connection may be established with evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2014) and 38 U.S.C.A. § 1153 (West 2014) and the presumptions of service connection accorded to certain diseases under the Statute and pertinent regulations do not apply. See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that the presumptions of service connection and the presumptions of soundness and aggravation cannot apply to claimants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478 )).

When a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training." Smith, 24 Vet. App. at 48 (emphasis in original) (citing 38 U.S.C.A. § 101(24)(B) (West 2014)). Thus, in contrast to claims based on a period of active service, there must be affirmative evidence of actual causation of the worsening of the disorder during the period of active duty for training. Id. Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period. See 38 U.S.C.A. § 1153 (West 2014). Because the presumption of aggravation does not apply in claims based on a period of active duty for training when veteran status is not established, the burden is on the appellant to show causation. See Smith, 24 Vet. App. at 48.

Service Connection for Hypertension

The Veteran contends his hypertension began during active service in February 2000. See April 2007 claim.

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

Because the Veteran is claiming entitlement to service connection for hypertension and cardiovascular-renal disease (to include hypertension) is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Service connection for hypertension may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for cardiovascular-renal disease (to include hypertension) may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

STRs for his active service from August 1999 to March 2000 and January 2002 to August 2002 do not document any treatment or diagnosis for hypertension or heart problems during service. But records from his Army Reserve service do show high blood pressure treated with medication, controlled diet and exercise, and weight loss. See November 2000 and December 2004 Reports of Medical History.

In December 2008, a VA examiner noted the Veteran reported first experiencing elevated blood pressure while serving in Germany in 1999 and 2000. He reported taking prescription medication to control his hypertension from May 2000 to January 2001, and that weight loss was recommended. His medication was discontinued, and he did not require any treatment during his second period of active duty from January 2002 to August 2002, but it was reinstituted in 2006. That examiner opined that the Veteran's hypertension was "less likely than not (less than 50 percent probability) caused by or a result of active military service." The examiner also noted it was not worsened or aggravated beyond its natural progression by his active military service. The examiner noted the Veteran's STRs did not document diagnosis or active treatment of hypertension during his active service. Based on his medical records, the examiner opined that hypertension was first diagnosed between April 2000 and November 2000.

In March 2012, another VA examiner opined that the Veteran's hypertension was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness." The examiner noted he was started on antihypertensive medication in late 2000, but the criteria used to make the diagnosis were unavailable. See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 n.1 (2014) (A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."). His STRs reflect multiple normal blood pressure readings, and two elevated readings from September 1999 and November 1999. The examiner said the two elevated readings were borderline elevated, and observed that such readings are not unusual in times of illness or stress, but were insufficient to diagnose hypertension. At the time of the examination, the Veteran's blood pressure readings were normal without the use of antihypertensives, therefore the examiner did not diagnose hypertension.

In August 2013 the same VA examiner who provided the March 2012 opinion noted that when the Veteran had high blood pressure in September 1999, he was being treated for tinea and a rotator cuff injury. He observed that when such discomfort can affect blood pressure. His civilian records did not mention high blood pressure until April 2006, when borderline elevated blood pressure was noted. The examiner noted the Veteran appeared to have been started on an antihypertensive between January 2000 and November 2000, but there is no mention of this in his STRs from his active duty service. He was diagnosed and treated with an antihypertensive again in December 2007. The examiner noted he was not currently on medication and did not meet VA criteria for hypertension.  See again 38 C.F.R. § 4.104, DC 7101 (2014).

A July 2014 VA examiner noted the Veteran was diagnosed with hypertension in 2007 following two separate readings. He was on medication until about 2010. His blood pressure from September 2010 to December 2012 was normal except for one mildly elevated reading. In June 2014 he experienced weight gain and had high blood pressure again, and was re-started on medication. The examiner noted the prior opinions are unchanged, and that hypertension was less likely than not incurred in service, as it was not clearly diagnosed until 2000, with many normal readings in the interim. The examiner noted the Veteran took medication for dysthymic mood disorder, but that the Veteran's hypertension is not secondary to nor aggravated by any service-connected condition because his blood pressure has clearly been shown to be sensitive to changes in weight, improving with weight loss and worsening with weight gain. Further, his blood pressure has not been shown to be worse than at initial diagnosis in December 2007, and therefore has not been aggravated. The examiner noted that the Veteran's hypertension is not secondary to service-connected PTSD, as there is no evidence identified in a search of the medical literature to support that claim, and the veteran's primary risk factor, obesity, has been shown in the medical record to have a direct effect upon his blood pressure.

In a December 2014 addendum opinion from the July 2014 examiner, the examiner noted the Veteran's baseline level of severity of his blood pressure in December 2007 was 140/100 and 154/88. His current severity is not greater than the baseline. A blood pressure reading on June 2014 of 156/92 is comparable to blood pressure readings at his initial diagnosis in December 2007. The examiner also noted his blood pressure was not aggravated by any prescription medications. He had been on the medication for his dysthymic disorder since 2008 without any dosage change since 2009, and he did not require an antihypertensive again until June 2014.

The VA examination reports, especially in combination, constitute highly probative evidence that weighs against service connection for hypertension on direct and secondary bases. The examinations were conducted by VA doctors who reviewed the Veteran's pertinent medical history, examined the Veteran and considered his reported symptomology, and base their opinions on current medical knowledge. Thus, the preponderance of the competent medical evidence is against a finding that hypertension was incurred in service, or that the Veteran's service-connected PTSD and any associated medications caused or aggravated his hypertension.

Further, the evidence of record does not support entitlement to service connection for hypertension on a presumptive basis. Although there is evidence the Veteran was treated for hypertension within a year of separation from his first period of active service, there was a long period until June 2014 when he did not meet the criteria for hypertension. Thus, this appears to have been an acute episode that was rectified by weight management; no continuity of symptomatology links the hypertension to service. Further, the VA examiners attributed his hypertension to changes in his weight, and the hypertension does not otherwise relate to an in-service injury or disease.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for hypertension is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


Service Connection for Atypical Parkinson's Disease

The Veteran contends he has atypical Parkinson's disease due to his military service, to include as due to his permethrin-treated Army Battle Dress Uniform (BDU).

While certain presumptions are in place for veterans claiming service connection for disabilities due to herbicide exposure while serving in Vietnam, these presumptions do not apply in this case. But because Parkinson's disease, like hypertension, is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and service connection may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339; see also 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; See Dorland's Illustrated Medical Dictionary at 1372 (30th ed. 2003) (Parkinson's disease is the same neurological disease as paralysis agitans).

The Veteran's STRs do not reflect a diagnosis or treatment for atypical Parkinson's disease while in service - during both his active service and his service in the Army Reserves.

The first evidence of Parkinson's disease of record is PMRs from a November 2006 appointment, where the Veteran reported a six-month history of slightly progressive symptoms of periodic fatigability, arthralgias or achiness, some tremors, and the suggestion of extrapyramidal issues. See December 2006 neurology treatment note. He was diagnosed with a "Parkinsonian type picture" and started on medication in January 2007. See April 2007 outpatient clinic note.

A February 2008 VA examiner noted that both the Veteran and his chaplain's assistant while in Afghanistan have had similar Parkinson's-like symptoms. While the Veteran could not remember whether he was around chemicals in Afghanistan, he did describe exposure to burned out latrines, exploding ordinance, aircraft, and old Soviet equipment. The examiner reported that Parkinson's, diagnosed as sudden onset of dystonia Parkinsonism, was at least as likely as not due to his service.

During follow-up VA medical inquiry in December 2008, the Veteran reported first noticing symptoms of fatigue and lethargy during Spring 2000, but he did not seek medical attention. Although not all of his PMRs were available at the time, the examiner opined that the condition was not caused by or a result of time in active military service. The examiner noted the Veteran's diagnosis of atypical Parkinson's disease was made more than four years after his military discharge, and medical literature does not support a causal connection between atypical Parkinson's disease and permethrin exposure.

A March 2012 VA examiner also opined that the Veteran's atypical Parkinson's disease was "less likely than not (less than 50 percent probability) incurred in or caused" by his active service. The examiner noted the Veteran's symptoms appeared to have been stable over the last few years and had not progressed significantly. 

The examiner noted that medical literature does not yield any results that conflict with the findings of the report from the National Academy of Sciences, "Health Effects of Permethrin Impregnated Army Battle-Dress Uniforms," which concluded that permethrin is neurotoxic in animals at high doses, but the exposure level from treated BDUs is far less, and neurotoxicity should not be a concern. The No-Observed-Adverse-Effect Level (NOAEL) of permethrin is 200 mg/kg for skin contact, based on multiple animal studies. This article found that exposure to permethrin from treated BDUs is calculated as 0.000068 mg/kg/day, based on the applied concentration of permethrin on BDUs, loss from washing and absorption over time, percentage of skin absorption, body surface area, average hours per day of use (based on 16 hours), and average years of use (based on six years). Using the Veteran's DD 214s to calculate 630 days of active service, the examiner yielded a total exposure of approximately 0.043 mg/kg, assuming he wore the BDUs for sixteen hours every day of active service. This is 0.02 percent of the NOAEL dose of 200 mg/kg. Therefore, based on these calculations, the examiner opined it was less likely than not that the Veteran's atypical Parkinson's disease was caused by or a result of exposure to permethrin-impregnated BDUs.

In August 2013 the same VA examiner who provided the March 2012 opinion noted the initial symptoms suggestive of a Parkinson's-like disorder were in summer 2006, and there were no signs or symptoms during service or within one year of discharge. The examiner noted that most cases of Parkinson's disease are sporadic, but risks include exposure to heavy metals, living in rural areas, farm work, use of well water, high dietary iron intake, milk consumption, excess weight, higher levels of education, and a history of anemia. The examiner noted that there is conflicting evidence of a genetic predisposition, especially in cases that start before the age of 50.

In a December 2014 addendum opinion, the examiner further noted that because the Veteran's atypical Parkinson's disease did not exist prior to service, it was not aggravated by service. He first manifested symptoms in 2006, so not within one year of service. Further, medical literature does not identify any evidence to support the claim of PTSD as a cause or aggravating factor of atypical Parkinson's disease. His Parkinson's does not require medication, nor is there evidence of worsening symptoms, nor is he taking any medications known to cause or worsen atypical Parkinson's disease. Therefore, the examiner also noted that the Veteran's atypical Parkinson's disease was less likely than not cause by or aggravated by his service-connected PTSD.

The VA examination reports, especially in combination, constitute highly probative evidence that weighs against service connection for atypical Parkinson's disease on both a direct and secondary basis. The examinations were conducted by VA doctors who reviewed the Veteran's pertinent medical history, examined the Veteran and considered his reported symptomology, and base their opinions on current medical knowledge. While the February 2008 VA examiner attributed the atypical Parkinson's disease, this opinion was not supported by rationale and is outweighed by the numerous subsequent opinions to the contrary, which were supported by medical research, especially related to permethrin-treated BDUs. Thus, the medical evidence fails to show that atypical Parkinson's disease was incurred in service or related to active service, to include permethrin-treated BDUs, or that the Veteran's service-connected PTSD and any associated medications caused or aggravated his atypical Parkinson's disease.

Further, the evidence of record does not support entitlement to service connection on a presumptive basis. The Veteran was not diagnosed with atypical Parkinson's disease until more than four years following his separation from service. The first evidence of record of symptoms of Parkinson's disease was several months prior to his diagnosis. While the Veteran reported symptoms of fatigue, lethargy, and feeling run down in spring 2000, these symptoms have not been correlated with his eventual diagnosis of atypical Parkinson's disease. Thus, no continuity of symptomatology links the atypical Parkinson's disease to service.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for atypical Parkinson's disease is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for hypertension is denied.

Service connection for atypical Parkinson's disease is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


